ON REHEARING GRANTED
PER CURIAM.
Respondent, N. S. Burns, Jr., has petitioned this Court for a rehearing of its Order, dated July 11, 1973, adjudging him guilty of contempt of this Court for the unauthorized practice of law. We had earlier issued a Rule to Show Cause, upon the petition of The Florida Bar, to which no return had been filed by respondent. The allegations of the petition were taken as true, pursuant to Article XVI, Section 4(d), of the Integration Rule of The Florida Bar, and the judgment of contempt followed.
' Upon rehearing, it appears that attorney for respondent did mail to the clerk of this Court a timely return to the Rule to Show Cause, which return for some unknown reason never was received and filed. A copy of the return was also sent to the Chairman of The Florida Bar, and this copy was duly delivered.
In his return, respondent admitted the allegations of the Bar’s petition that he had on three occasions prepared deeds for other persons and had once prepared and filed a statement of claim and represented one Daniel Moore in a small claims court. Respondent averred, however, that he did not consider himself to have been engaged in the practice of law. He stated that the deeds were all standard-form documents and that he believed himself to be acting only as agent for Daniel Moore, his son-in-law.
On rehearing, therefore, we are disposed to withdraw our judgment of contempt and the fine which we originally ordered respondent to pay. Respondent is, however, permanently enjoined from further engaging in the unauthorized practice of law in this State.
It is so ordered.
■CARLTON, C. J., ROBERTS, ERVIN, ADKINS, and BOYD, JJ., concur.